DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitations “each of said at least four slots corresponds to a cavity of a plurality of cavities in a body surface of said mounting bracket; wherein each of said first portion and said second portion includes at least one slot of said at least four slots” 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 8302922 (hereinafter Robinson) in view of Byrd US 6581891 (hereinafter Lewis) in view of Kunevicuis US 5857651 (hereinafter Kunevicius).
Re. Cl. 1, Robinson discloses: An adjustable mounting device (10, Fig. 1) configured to mount around a mounting surface (see tree, shown in Fig. 1 and 61 in Fig. 5) in order to hold an object (see Fig. 1, able to hole objects in the manner shown by 62), said adjustable mounting device comprises of: a mounting bracket (31, Fig. 1) having slots (see Fig. 2, created by 32s), wherein a first portion of a first edge of said mounting bracket is curved at a predetermined angle (see Fig. 5) and a second portion of a second edge of said mounting bracket is curved at said predetermined  angle (see Fig. 5, where the opposing 32s are located);. wherein said second edge is opposite to said first edge and said predetermined angle is measured with respect to an inner surface of a central portion of said mounting bracket (see Fig. 5, angle between the surface 42 is attached to an surfaces which have 32s attached to),; wherein each of said slots corresponds to a cavity of a plurality of cavities (see Fig. 2, opening portions where 11 attaches to) in said mounting bracket (see Fig. 1-2); wherein each of said first portion and said second portion includes at least one slot (see Fig. 2); at least one webbing strap (11, Fig. 1) in order to mount said mounting bracket on said mounting surface (see Fig. 1 and 5);. wherein said at least one webbing strap passes through said plurality of cavities (see Fig. 1-2, strap passes through 32s to attach), and wherein said at least one webbing strap is adapted to secure said mounting bracket on said mounting surface by tightening said at least one webbing strap around said mounting surface through a fastening mechanism (12, Fig. 2) such that said first edge (see Fig. 5); a collapsible mounting assembly (21, Fig. 1) comprised of a rotatable arm (22, 23 Fig. 1) with a holding portion (25, Fig. 2) to hold said object (see Fig. 1, shown in the manner of 62), wherein said collapsible mounting assembly  is physically connected to an outer surface of said central portion of said mounting bracket (see Fig. 1); and Page 3wherein said object is one of a television, furniture, safety equipment (see Fig. 1, the device is capable of securing a variety of objects by having part 25, 62 is a lantern which can be used to safely view the environment, therefor being an item of safety equipment), electronic equipment, or an electrical device.
Re. Cl. 2, Robinson discloses: said mounting surface is one of a wall, a column, a pillar, a pole, or a tree (see 61, Fig. 5). 
Re. Cl. 3, Robinson discloses: wherein said mounting surface is curved (see 61, Fig. 5)
Re. Cl. 5, Robinson discloses: said collapsible mounting assembly allows movements of said object in a plurality of directions (see Fig. 3, inward towards a collapsed position and outwards towards a use position).
Re. Cl. 7, Robinson discloses: said fastening mechanism is one of a hook and loop fastener or ratcheting (see 12, Fig. 2).
Re. Cl. 8, Robinson discloses: said fastening mechanism is employed to fasten slack or tensioned said at least one webbing strap to a necessary level (see 12, Fig. 2; Col. 3, Lines 62-65).
(13, Fig. 1b) which attaches to a supporting surface using a webbing strap (34, Fig. 1b); a mounting bracket (11, Fig. 1a) with a body surface (24, Fig. 1a) and least four slots (30c, 30d, 22s Fig. 1a); a plurality of said at least four slots each corresponds to a cavity of a plurality of cavities in a body surface of said mounting bracket (see slots 22 in body surface 24); each of said first portion and said second portion includes at least one slot of said at least four slots (see slots 30c and 30d, Fig. 1a) and wherein said at least one webbing strap passes through said body surface of said mounting bracket a plurality of times via said plurality of cavities (see Fig. 1b for example or Fig. 9, passes through twice); and said at least one webbing strap is made out of a least one of natural fibers or synthetic fibers (Col. 3, Lines 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Robinson mounting device to include the at least four slots in the body portion as disclosed by Byrd since Byrd states that such a modification is desirable to provide an alternate manner than having the strap attached to the side of the device (Col. 2, Lines 60-67).  Such a modification would provide an added advantage to enable the device to be secured to an incompletely vertical branch as shown in Fig. 9 and discussed in Col. 4, Lines 52-53 of Byrd. (Col. 3, Lines 22-23).
Re. Cl. 1 and 4, the combination of Robinson in view of Byrd does not disclose that the predetermined angle is acute (Cl. 1) or the mounting bracket is made of a metal (Cl. 4).  Kunevicius discloses an adjustable mounting device (Fig. 1) which includes a mounting bracket (20, Fig. 1) having a central portion (23, Fig. 1) and a first and second portion (24a, 24b, Fig. 1) formed at a predetermined angle relative to the central portion (see Fig. 1; “generally perpendicular;” Col. 3, Lines 25-27) such that said first edge creates a first point of contact with said mounting surface at a first terminal portion of said first edge and said second edge creates a second point of contact with said mounting surface at a second terminal portion of said second edge (see Fig. 1; Col. 3, Lines 28-33). By stating that the portions (24a-b) are generally perpendicular, indicates that there is some variable within the predetermined angle since the term generally is recognized as term of degree with some variation in the Examiner’s position.  Re. Cl. 4, Kunevicius discloses that the mounting bracket is made of a metal (Col. 5, Lines 29-32).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Robinson to have an acute angle since Kunevicius discloses that the angle is variable as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Robinson in view of Byrd device to be made out of metal (e.g. steel or aluminum) as disclosed by Kunevicius since Kunevicius states that such a modification is a high strength material (Col. 5, Lines 29-32).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis US 6431315 discloses a tree step which has slots located on different parts of a mounting bracket that enable a webbing strap to be threaded through to secure the step to a tree.  Swinderman US 5799918 discloses a mounting arrangement which has first and second portions which are acutely angled relative to a central portion of the mounting bracket.  Both references are presented to the Applicant for consideration since they are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632